Citation Nr: 0014747	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-27 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for sinus infections and 
postnasal drip.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from  June 1952 to 
July 1955.

This current appeal arose from an April 1997 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO determined that the claim 
of entitlement to service connection for a broken nose with 
post nasal drip and sinus infection was not well grounded.  
The RO noted that the service medical records were incomplete 
for review and if additional service medical records were 
received, the decision would be reconsidered.

After receipt of complete service medical records, the RO 
affirmed the determination previously entered in January 
2000.  The RO also granted entitlement to service connection 
for nasal fracture with left nasal septum deviation with 
assignment of a 10 percent evaluation effective from August 
19, 1996, and for scars of the forehead, right eyelid, and 
bridge of nose with assignment of a noncompensable evaluation 
effective from November 30, 1995.  This was a full grant of 
the benefit sought.  If the veteran disagrees with the 
evaluation or the effective date assigned for these 
disabilities, he must submit a notice of disagreement to the 
RO.  See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).  

The RO also denied service connection for vision impairment 
due to bilateral eye injury.  The veteran has not filed a 
notice of disagreement with this determination and such claim 
is not part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for sinus 
infections and post nasal drip is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.




CONCLUSION OF LAW

The claim of entitlement to service connection for sinus 
infections and postnasal drip is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was involved 
in a motor vehicle accident in June 1954, at which time he 
sustained a simple fracture of his nasal bone.  Subsequent 
examination of the nose shortly after the accident showed 
edema of the bridge, lacerated, and essentially straight 
alignment with possible depression of the bridge.  The nasal 
cavities contained dried blood.

Clinical evaluation at the time of the veteran's examination 
for release from active duty in July 1955 showed no 
abnormalities of the sinuses or the nose.  There were no 
upper respiratory problems of any kind noted.

In September 1996 the veteran was evaluated for chronic nasal 
problems by Dr. WRL.  The doctor noted that the veteran 
related his nasal problems to a nasal fracture which he 
sustained while he was in the service.  It was also noted 
that since service, the veteran had experienced a decreased 
ability to breathe through his nose, chronic postnasal drip, 
facial pain and intermittent pressure.  The diagnosis was 
ongoing chronic sinusitis.  Paranasal sinus computed 
tomography (CT) scan revealed paranasal sinus disease 
predominantly on the right with most marked involvement of 
the right frontal and maxillary sinuses.


At a follow-up visit with Dr. WRL in October 1996 it was 
noted that the veteran's CT showed an opacified right 
maxillary sinus, some ethmoid opacification and an opacified 
right frontal sinus.  The doctor further noted that his nasal 
problem may be related to an old nasal fracture, secondary to 
a maxillary injury sustained by the veteran.  The following 
month the veteran had surgery for chronic right-sided 
sinusitis.

The veteran proffered the December 1996 statements of his 
brother and RJC who indicated that the veteran was involved 
in a motor vehicle accident sometime in 1953 or 1954, in 
which he sustained facial injuries requiring hospitalization.

In May 1998 the veteran's private physician noted that he 
complained of chronic nasal congestion and drainage.  The 
physician noted that the veteran had epistaxis related to 
dryness and a markedly deviated septum.  He administered 
treatment and scheduled a follow-up visit.

VA conducted a medical examination of the veteran In August 
1998.  The claims file was reviewed for the evaluation.  The 
physician found that the nasal septum was deviated to the 
left with partial airway obstruction.  The diagnosis, in 
pertinent part, was chronic sinusitis, status post right 
intranasal ethmoidectomy and antrostomy.

An August 1999 VA examination report by the same physician 
who evaluated the veteran in August 1998, shows that no 
connection could be discerned between the development of 
chronic sinus disease and the veteran's in-service injuries.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).  



Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claim of entitlement to service 
connection for sinus infections and postnasal drip must be 
denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In the instant case, sinus infections and postnasal drip was 
not shown during the veteran's period of service nor for many 
years thereafter.  The August 1998 VA examination revealed a 
diagnosis of sinusitis.  However, in the most recent VA 
examination in August 1999 the physician stated that no 
connection can be made between the development of chronic 
sinus disease and the nasal trauma that occurred in service.  
In order to establish a well-grounded claim, it is necessary 
that the veteran provide evidence that sinus infections and 
postnasal drip were incurred in-service.  Furthermore, there 
must be competent medical evidence of a current disability 
linked to service by competent medical authority.  Since such 
evidence is not contained in the record, the veteran's claim 
is not well grounded.




In addition, post-service medical records that show an 
initial diagnosis of a sinus disease dated in 1996, more than 
40 years after the veteran's discharge from service.  
Moreover, the veteran has not furnished medical evidence of 
continuity of symptomatology for his claimed sinus infections 
and postnasal drip since military separation.

The absence of any medical records of a diagnosis or 
treatment for symptoms for sinus infections and postnasal 
drip for many years after service is evidence highly 
probative against the claim.  See Savage, supra, see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In addition, such evidence annuls any consideration of 
service connection based on continuity of symptomatology.  
See Savage, supra.

The veteran has proffered the lay statements of his brother 
and RJC to support his claim.  These statements are probative 
to the extent that they provide evidence of the veteran's 
observable symptoms.  See Espiritu, supra.  However, such lay 
statements may not establish that any such symptoms are 
manifestations of chronic pathology or diagnosed disability.  
See Falzone v. Brown, 8 Vet. App. 398, 406 (1995). 

The veteran has asserted that his sinus infections and 
postnasal drip are linked to the nose injury he sustained 
while in service.  

As a lay person, however, he cannot provide evidence of such 
a nexus, inasmuch as "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown, 9 Vet. App. 425 (1996); Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc); Grivois, supra; Espiritu, supra.  






Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's sinus infections and postnasal drip are related to 
a disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for sinus 
infections and postnasal drip is not well grounded and must 
therefore be denied.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Grottveit, supra at 93; 38 C.F.R. § 3.159(a) 
(1999).  

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for sinus 
infections and postnasal drip is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for sinus infections and 
postnasal drip, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

